Citation Nr: 1126450	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  07-29 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent disabling for right ankle post-traumatic degenerative arthritis status post Dwyer calcaneal osteotomy with scar (right ankle disability).

2.  Entitlement to an extension of a temporary total rating for convalescence under 38 C.F.R. § 4.30 beyond June 30, 2010 following right ankle surgery.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to September 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2007 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) located in Roanoke, Virginia.

The Veteran testified before the undersigned Veterans Law Judge at a March 2011 central office hearing in Washington, DC.  A transcript of the proceeding has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A.  Increased Rating

The Veteran's right ankle disability is currently assigned a 10 percent disability rating under Diagnostic Code 5271, effective September 4, 1992 (with a period of temporary total disability under 38 C.F.R. § 4.30 from October 16, 2009 to June 30, 2010).  The Veteran seeks an increased evaluation.

By way of background, the Board notes that the Veteran was provided with a periodic VA examination on January 29, 2007 relating to his right ankle disability.  Following such examination, the RO issued a rating decision continuing the Veteran's 10 percent rating for his right ankle disability, which rating the Veteran appealed herein.  Meanwhile, the Veteran underwent surgery on his right ankle on October 16, 2009 and, as discussed further below, a temporary total rating was assigned effective October 16, 2009 for convalescence, which temporary total rating was extended through June 30, 2010.  

The Veteran has reported a worsening of his right ankle disability symptoms since the October 2009 Dwyer calcaneal osteotomy surgery, with more pain, difficulty weight bearing, and no range of motion.  See Statement, December 2010 at 2.  In that regard, the Board notes that the Veteran was provided with a VA examination after his surgery in April 2010.  At the same time, however, the Board acknowledges that the Veteran was still in a cam boot at the time of the April 2010 VA examination, and the record contains an April 2010 physician's order (written from a prescription pad) to continue convalescence around that time (and the Board notes that the Veteran's temporary total rating was extended by the RO through June 30, 2010 based on the need for convalescence).  See Transcript at 13.  An August 2010 VA treatment record reflects that the Veteran was out of his cam boot by that time, but x-rays confirmed non-union of the calcaneal osteotomy site (with failure of the fixation screw, see VA treatment record, May 2010).  More recently, the Veteran testified at the Board hearing in March 2011 that his right ankle had worsened since the April 2010 VA examination.  See Board Hearing Transcript at 18, 29.

In light of the evidence showing that the Veteran was still wearing a cam boot and on convalescence at the time of his last VA examination in April 2010, that more recent VA treatment records suggest nonunion of the surgical site, and because the Veteran testified at the March 2011 Board hearing that his right ankle disability has worsened, the Board finds that a remand is necessary to provide the Veteran with a new VA examination addressing the current severity of the Veteran's right ankle disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (citing 38 C.F.R. § 3.327(a)) ("VA regulations specifically require the performance of a new medical examination . . . [when] 'evidence indicates there has been a material change in a disability or that the current rating may be incorrect.'").

The Board notes that the Veteran reported in a May 2009 statement that he has been awarded disability income from the Social Security Administration (SSA) as a result of, among other conditions, his right ankle disability.  See also Statement, December 2008.  Based thereon, the Board finds that the AOJ should obtain copies of any relevant SSA records and associate them with the claims file.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (citing 38 C.F.R. § 3.327(a)) ("VA regulations specifically require the performance of a new medical examination . . . [when] 'evidence indicates there has been a material change in a disability or that the current rating may be incorrect.'").

As a final matter, as noted above, the April 2007 rating decision on appeal followed a January 2007 VA examination.  The Board notes that it appears that certain VA treatment records dated from January 2006 to November 2007 from the Hampton and Richmond, VA medical centers (VAMCs) have not been associated with the claims file.  VA has a duty to assist the Veteran in obtaining all potentially relevant documents to substantiate a claim, including medical evidence either to verify or not verify the claim.  38 U.S.C.A. § 5103A(a)(1), (b) (West 2002); 38 C.F.R.§ 3.159(c) (2010); Dunn v. West, 11 Vet. App. 462, 466-467 (1998) (Records created by VA are considered constructively part of the record and should be associated with the claims file); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Based thereon, the Board also finds that a remand is necessary to obtain copies of any outstanding relevant VA treatment records and associate them with the claims file.

B.  Temporary Total Rating for Convalescence

The Veteran also claims that he is entitled to an extension of his award of a temporary total rating for convalescence under 38 C.F.R. § 4.30 following his right ankle surgery beyond June 30, 2010.

As an initial matter, the Board acknowledges a February 2010 rating decision granting an extension of the Veteran's temporary total rating for his right ankle disability through February 28, 2010, and an April 2010 notice of disagreement from the Veteran (in the form of certain correspondence from the Veteran concerning his request for continued convalescence).  The Board notes that the issue of entitlement to an extension of a temporary total disability rating was subsequently addressed by the RO in its September 2010 SSOC, and the Veteran filed a December 2010 statement that could be reasonably construed as a substantive appeal.  In light of the above procedural history, the Board finds that this issue is properly before the Board.

With regard to the Veteran's claim for an extension of his temporary total disability beyond June 30, 2010, the Board notes that 38 C.F.R. § 4.30 only provides for a temporary total disability rating for an initial period of up to three months (calculated beginning on the day of hospital treatment plus one, two, or three months from the first day of the month following such hospital discharge or release), followed by an extension of up to three months under paragraph (b)(1), followed by another extension of up to six months under paragraph (b)(2), for a total period of temporary total disability of up to one year.  In other words, a period of about one year is the maximum period upon which a temporary total rating may be awarded under 38 C.F.R. § 4.30.  Specifically, in this case, the Veteran underwent surgery on October 16, 2009 and was discharged that day.  He was awarded temporary total disability effective October 16, 2009, and it was extended by the RO through June 30, 2010.  Therefore, the Veteran may seek entitlement under 38 C.F.R. § 4.30 to a temporary total rating through October 31, 2010.  

As the Board has remanded for further development the Veteran's claim for entitlement to an increased rating for his right ankle disability for the period beginning on January 29, 2007 (the date of the last periodic VA examination), the Board finds that the issue of entitlement to an extension of temporary total disability during this same period is inextricably intertwined with the increased rating claim.  Based thereon, the Board defers decision on this issue until such further development on the increased rating claim has been completed and returned to the Board.


Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any relevant Social Security Administration (SSA) records relating to the Veteran's claim for SSA disability income, and associate any records received with the claims file.  If any of these records are found to be unavailable, this should be specifically noted in the claims file.

2.  Obtain copies of the Veteran's VA treatment records from the Hampton and Richmond VA medical centers dated from January 2006 to November 2007, and from September 2010 to present, relating to his right ankle disability and associate them with the claims file.  If any of these records are found to be unavailable, this should be specifically noted in the claims file.

3.  After all of the above development has been completed, provide the Veteran with a new VA examination to determine the current severity of his service-connected right ankle post-traumatic degenerative arthritis status post Dwyer calcaneal osteotomy ("right ankle disability").  The claims file should be made available to the examiner, and the examiner should note that it has been reviewed.  Any tests or studies deemed necessary should be conducted.  After reviewing the claims folder, obtaining a history of complaints from the Veteran, and conducting a thorough examination of the Veteran, the examiner should:

(a) List the range of motion of the Veteran's right ankle in all pertinent directions.

(b)  Please discuss how the Veteran's right ankle disability impacts his daily activities of living and employment.

(c)  Please address whether his right ankle exhibits weakened movement, excess fatigability, incoordination, or pain on use (to the extent possible, please note the degree of additional range of motion loss due to these symptoms).

(d)  Please address whether pain significantly limits functional ability during flare-ups or when the right ankle is used repeatedly over a period of time (to the extent possible, please note in terms of the degree of additional range of motion loss due to pain on use or during flare-ups).

(e)  Please address whether there is nonunion or malunion of the os calcis or astragalus, and the severity of any such nonunion or malunion.

(f)  Please identify any scar(s) relating to the Veteran's right ankle surgery in October 2009, and please note 
(i) the size of each scar in square inches or centimeters, (ii) whether each scar causes limitation of motion, 
(iii) whether each scar is associated with underlying tissue damage, (iv) whether each scar is unstable, i.e., involves a frequent loss of covering, and (v) whether each scar is painful.

4.  Then, readjudicate the Veteran's claims.  If his claims remain denied, he should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


